Citation Nr: 1445656	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability, status post left tibia fracture with malunion and osteotomy.

2.  Entitlement to service connection for a low back disability, to include as secondary to right and left knee disabilities. 

3.  Entitlement to service connection for bilateral radiculopathy, to include as secondary to a low back disability. 

(The claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) are the subject of a separate decision by the Board.)




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1981, June 1982 to August 1982, and in June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2013, the Board denied service connection for disabilities of the left knee, low back, and bilateral radiculopathy.  The Veteran appealed the denied claims to the Court of Appeals for Veterans Claims (Court).   In December 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the portion of the April 2013 Board decision that denied service connection for the left knee, low back, and bilateral radiculopathy.  These claims have now returned to the Board for additional action. 

The Veteran is represented by a private attorney.  A valid VA Form 21-22a, "Apppointment of Individual as Claimant's Representative," is of record, but limits the attorney's representation to the claims listed on the first page of this decision.  Thus, the claims remanded by the Board in its April 2013 decision, entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU, are addressed by the Board in a separate decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the December 2013 JMR.  

The parties agreed in the December 2013 JMR that additional development of the claim for entitlement to service connection for a left knee disability was necessary to obtain the Veteran's complete service personnel records.  The claim is therefore remanded to request these records.  The claims for service connection for a low back disability and radiculopathy are inextricably intertwined with the left knee claim and are also remanded. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and request a copy of the Veteran's complete service personnel records, to include records pertaining to his service with the United States Army Reserve (USAR).  Records obtained pursuant to this request must be associated with the Veteran's paper or virtual claims file and all attempts to procure the records must be documented. 

2.  Readjudicate the claims on appeal and issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



